UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7458



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JAMES HARRISON SINGLETARY,

                                               Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-98-240)


Submitted: January 29, 2004                 Decided:   February 6, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Harrison Singletary, Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James Harrison Singletary appeals the district court’s

order denying his motion to dismiss his indictment.        We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.   See United States

v. Singletary, No. CR-98-240 (D.S.C. filed Aug. 21, 2003 & entered

Aug. 22, 2003).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -